

Exhibit 10.2
ex102advisoryservices_image1.jpg [ex102advisoryservices_image1.jpg]


December 21, 2017


Richard A. Smith


Via: Hand Delivery


Re:     Advisory Services Agreement


Dear Richard:


This is to confirm our agreement with you, Richard A. Smith (hereinafter “you”
or “Advisor”), pursuant to which you will provide advisory services to Realogy
Holdings Corp. (the “Company”), a corporation organized under the laws of the
state of Delaware, USA, with its principal place of business at 175 Park Avenue,
Madison, New Jersey, in connection with certain projects described herein. This
letter shall set forth the terms of your engagement (the “Agreement”), which are
as follows:


1.     Engagement and Duties. The Company hereby engages you as an independent
contractor, to perform customary and usual advisory services, each to be
performed only as specifically requested by the Company in writing to you,
relating to:


•
general advice on industry matters,

•
the Company’s external affairs, including federal and state government advocacy
on legislative and regulatory matters,

•
providing advice to the Company’s Board of Directors and Chief Executive Officer
regarding new legislation or regulations that may impact the Company’s
operations, franchisees, suppliers, employees and/or clients,

•
speaking with other constituencies or representing the Company at industry or
other business association meetings associated with setting or influencing
public policy,

•
consultation, as requested, with members of the Board of Directors and senior
management of the Company, and

•
such other work as may be requested to further the interests of the Company on
matters of concern occurring in the public domain (collectively, the “Advisory
Services”).



Such Advisory Services shall not require you to provide services that equal or
exceed twenty percent (20%) of the services you provided under your Employment
Agreement by and between you and the Company dated March 13, 2017, as amended
October 23, 2017 and December 21, 2017
(collectively, the “Amended Employment Agreement”). Further, the frequency with
which you are requested by the Board of Directors to perform the Advisory
Services is within the sole




--------------------------------------------------------------------------------

Richard A. Smith
December 21, 2017
Page 2




discretion of the Company’s Board of Directors and does not, in any way, impact
the Company’s obligations under the terms of this Agreement.


You shall make all reasonable efforts to complete the Advisory Services in the
time frame designated by the Company and, as part of the Advisory Services, you
may be required to periodically meet with the Company, in person or via
conference calls, on such days as may be mutually agreed by you and the Company.
Any changes to the Advisory Services described herein may be made upon mutual
agreement in writing.


2.     Term and Termination.


(a) Your engagement hereunder shall commence January 1, 2018 (the "Commencement
Date") and shall continue until December 31, 2019, unless earlier terminated as
provided herein.


(i) You may terminate this Agreement (A) at any time upon not less than seven
(7) days prior written notice to the Company, and (B) due to the Company’s
failure to make payments to you pursuant to the terms of this Agreement
following written notice from you to the Company of such failure and the payment
is not made to you within 30 calendar days of such notice.


(ii) The Company may terminate this Agreement at any time due to (A) your
engagement or employment in any capacity that conflicts with your obligations
under the post-employment restrictive covenants contained in Section 9 of your
Amended Employment Agreement (the “Restrictive Covenants”), as reasonably
determined by the Company’s Board of Directors, (B) your material breach of any
provision of this Agreement or any provision of the Amended Employment Agreement
that survives your termination of employment effective December 31, 2017, (C)
your acceptance of other employment that will require 20 or more hours per week
of your time, or (D) you become unable to perform the Advisory Services
contemplated under this Agreement, including by reason of death or disability.


(b) In the event the Agreement is terminated (i) by you for any reason at any
time prior to December 31, 2018, (ii) by you pursuant to Section 2(a)(i)(B), or
(iii) by the Company for any reason prior to December 31, 2018, the
non-competition period contained in Section 9(c) of your Amended Employment
Agreement shall be reduced from three (3) years to two (2) years. For the
avoidance of doubt, if the Agreement is terminated for any of the reasons set
forth in this Section 2(b), the Company hereby acknowledges and agrees that it
shall be deemed to have waived its right to enforce the non-competition
provision contained in Section 9(c) of your Amended Employment Agreement after
the period ending December 31, 2019.


(c) In the event the Agreement is terminated (i) by you for any reason at any
time after December 31, 2018 other than pursuant to Section 2(a)(i)(B) or (ii)
by the Company pursuant to its rights set forth in Section 2(a)(ii), the
non-competition period contained in Section 9(c) of your Amended Employment
Agreement, shall not be reduced.






--------------------------------------------------------------------------------

Richard A. Smith
December 21, 2017
Page 3




You acknowledge and agree that all materials provided to you by the Company in
connection with your provision of Advisory Services will remain the sole and
exclusive property of the Company. Upon termination of this Agreement, you shall
return to the Company all records relating to the Advisory Services, including
all correspondence and files. You hereby waive all rights of retention to said
records.


3.     Compensation; Expenses. During the term of this Agreement you will be
paid a monthly fee of $83,333.33. Such payment shall be made monthly, so long as
the invoices relating to such time periods have been submitted. Invoices
(substantially in the format attached hereto) shall be directed to the Company’s
Chief Human Resources Officer, at 175 Park, Avenue, Madison, New Jersey 07940,
or may be sent via email to said Company representative. Any change to Advisor’s
address may be submitted to the Company via such invoices.


(a) The Company shall issue you a Form 1099 for all payments made hereunder. All
taxes, withholding and the like on any and all amounts paid under this Agreement
shall be your responsibility. You agree that you shall indemnify and hold the
Company, its affiliates, and agents, harmless for any judgments, fines, costs,
or fees associated with such payments herein.


(b) During the term of this Agreement the Company will pay or reimburse Advisor
for reasonable out-of-pocket expenses incurred by Advisor and related to
Advisor’s performance of its obligations hereunder, including travel. All travel
to perform the Advisory Services must be pre-approved.


(c) You must specify that you are affiliated with the Company as an Independent
Business Advisor in all communications made by you pursuant to your provision of
Advisory Services under this Agreement.


4.     Independent Contractor. You acknowledge that you are an independent
contractor, that Advisor and any individuals performing services on behalf of
Advisor are not employees of the Company, and that Advisor is not the legal
representative or agent of, nor does Advisor have the power to obligate, the
Company for any purpose whatsoever. Advisor further acknowledges that the scope
of the engagement hereunder does not include any supervisory responsibilities
with respect to the Company personnel. Advisor expressly acknowledges that the
relationship intended to be created by this letter is a business relationship
based entirely on and circumscribed by the express provisions of this letter and
that no partnership, joint venture, agency, fiduciary or employment relationship
is intended or created by reason of this letter. The Company shall carry no
worker's compensation
insurance or any health or accident insurance to cover Advisor or agents of
Advisor by reason of this Agreement, but nothing herein shall negate the
Company’s obligation, if any, concerning health and welfare benefits under the
Amended Employment Agreement. Advisor agrees that it shall indemnify and hold
the Company harmless for any possible claims arising from any labor or Social
Security obligations it may not have fulfilled. Further, Advisor agrees that it
shall undertake to meet all obligations to its employees with respect to
salaries, social security, unemployment, withholding taxes and any other
contributions or benefits required during the entire term of this Agreement. The
Company shall not pay Advisor any contributions to social security, unemployment




--------------------------------------------------------------------------------

Richard A. Smith
December 21, 2017
Page 4




insurance, federal or state withholding taxes, nor provide any other
contributions or benefits which might be expected in an employer-employee
relationship.


5.     Non-Exclusivity. Advisor is free to work for third parties in addition to
the Company, provided that such work does not conflict with the terms and
conditions of this Agreement, in particular as set forth in Section 2(a)(ii), or
the Restrictive Covenants to which Advisor remains bound pursuant to the Amended
Employment Agreement and the subsequently executed Release Agreement, the terms
of which are not amended in any way by this Agreement. Advisor shall also
promptly inform the Company about all of its current and anticipated activities
on a monthly basis.


6.     Confidentiality. The Company will take all reasonable steps to ensure
that you will not receive material non-public Company information in connection
with the performance of the Advisory Services. However, you acknowledge that you
may be given access to information regarding certain plans and operations of the
Company not otherwise publicly available (the "Confidential Material"). Such
Confidential Material may or may not be designated as confidential or
proprietary and may be oral or written or electronic media. You agree, during
the term of this Agreement, and following its expiration or earlier termination:


(a) Not to use for any purpose any portion of the Confidential Material except
in connection with the performance of the Advisory Services.


(b) Not to disclose to any person (which for purposes of this Agreement shall
include any natural person, corporation, partnership, trust, association, joint
venture, pool, syndicate, unincorporated organization, joint stock company,
governmental entity or similar entity or organization) any portion of the
Confidential Material, without the prior written consent of the Company, which
may be withheld in its sole discretion.


(c) You understand that such information is owned and shall continue to be owned
solely by the Company.


(d) You shall use at least the same degree of care that you use to prevent the
disclosure of your own confidential information of like importance to prevent
the disclosure of Confidential Material.


(e) To immediately return to the Company any and all copies or originals of
Confidential Material upon the termination of this Agreement or request by the
Company.


(f) If you are required to disclose Confidential Material pursuant to the order
or requirement of a court, administrative agency or other governmental body, you
shall provide prompt notice of such requirement to the Company to enable the
Company to seek a protective order or otherwise prevent or restrict such
disclosure.


7.     No Conflicts. Advisor represents and warrants to the Company that the
execution and delivery of this Agreement by Advisor and Advisor’s performance in
accordance with the terms of this




--------------------------------------------------------------------------------

Richard A. Smith
December 21, 2017
Page 5




Agreement will not conflict with, be a breach of or constitute a default under
any agreement to which Advisor is a party or by which Advisor or its designated
agents are bound.


8.     Compliance with Laws. The Company has selected Advisor on the basis of
its experience and qualifications, including Advisor’s reputation for ethical
business conduct and compliance with applicable laws. In light of Advisor’s
qualifications, the Company believes and expects that Advisor will at all times
maintain its ethical conduct and avoid any activity that might result in a
violation of any applicable law. Further, Advisor agrees that at all times while
performing services pursuant to this Agreement that Advisor will comply with all
applicable laws and regulations, including maintaining compliance with all
rules, regulations and reporting obligations related to lobbyist activities.


9.     Assignment. The Advisor may not assign any portion of its obligations
under this Agreement.


10.     Breach of Agreement. Advisor and Company agree that money damages would
not be a sufficient remedy for any breach of this Agreement by Advisor or
Company or its agents, representatives or employees and that in addition to all
other remedies, the Company and Advisor shall be entitled to specific
performance and injunctive or other equitable relief as a remedy for any such
breach. No breach of any provision hereof can be waived unless in writing.
Waiver of any one breach shall not be deemed to be a waiver of any other breach
of the same or any other provision hereof. Nor may the waiver by the Company of
any breach by any other independent contractor constitute a waiver of the same
or similar breach by Advisor.


11.     Miscellaneous. This letter sets forth the full agreement between the
Company and Advisor and supersedes any and all prior agreements and
understandings, oral or written, with respect to such matter, and any other
arrangements between Advisor and the Company with the exception of the Amended
Employment Agreement, Release Agreement, and any other equity related documents
executed by you or applicable to you in connection with grants of equity from
the Company to you, which agreements shall remain in full force and effect
pursuant to their respective terms. This letter shall be enforced in accordance
with the laws of the State of New Jersey and may be executed in one or more
counterparts each of which shall constitute an original of this letter and all
of such
counterparts shall constitute one instrument. In the event any paragraph or
provision of this Agreement is adjudged void, invalid or unenforceable by court,
law or equity, the remaining portions of this Agreement shall nonetheless
continue and remain in full force and effect.




[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------

Richard A. Smith
December 21, 2017
Page 6






Please evidence your agreement with the provisions set forth herein by signing a
copy of this Agreement in the space indicated. We look forward to working with
you for our mutual benefit.




 
 
 
Very truly yours,
 
 
 
Realogy Holdings Corp.
 
 
 
 
 
 
By:
Tony Hull
 
 
Name:
Tony Hull
 
 
Title:
Executive Vice President,
 
 
 
Chief Financial Officer and Treasurer
UNDERSTOOD AND AGREED TO:
 
 
 
 
 
 
By:
/s/ Richard A. Smith
 
 
Name:
Richard A. Smith
 
 
Date:
12/21/2017
 
 



        


















[Signature page to Advisory Services Agreement]


